t c memo united_states tax_court l c springs associates solomon a weisgal investment associates tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date randall g dick and jeffrey i margolis for petitioners john j comeau and rogelio a villageliu for respondent memorandum findings_of_fact and opinion swift judge by notices of final partnership administrative adjustments fpaa respondent determined cases of the following petitioners are consolidated herewith l c springs associates solomon a weisgal investment associates tax_matters_partner docket no and l c springs associates century capital corp tax_matters_partner docket no adjustments to l c springs associates’ l c springs’ and federal partnership income_tax returns as follows respondent's partnership adjustments income on discharge_of_indebtedness depreciation expense interest_expense dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the above dollar_figure in income that respondent charged to l c springs in respondent's fpaa for each of the years and is the same item_of_income and relates to respondent's contention that l c springs' ownership_interest in two apartment complexes the l c properties through a florida land trust was effectively abandoned or terminated in either or triggering for federal_income_tax purposes a sale_or_exchange of l c springs' interest in the l c properties respondent's primary position is that l c springs' ownership_interest in the l c properties should be treated as having been terminated as of the end of october of alternatively and only as a protective measure respondent contends that l c springs' interest in the l c properties should be treated as having been terminated in or the only issue for decision is whether l c springs’ ownership_interest in the l c properties was abandoned or terminated triggering for federal_income_tax purposes a sale_or_exchange of l c springs' interest therein in or if we conclude that l c springs’ ownership_interest in the l c properties was abandoned or terminated in one of those years then l c springs would be required under sec_1001 sec_1231 sec_1245 and sec_1250 to recognize ordinary_income and capital_gain in the year of such abandonment or termination based on the amount of accelerated_depreciation claimed on the l c properties and on the amount_realized on such sale_or_exchange also the above interest and depreciation_deductions that were claimed for and with respect to l c springs' ownership_interest in the l c properties would not be allowable for any period of time after such abandonment or termination occurred findings_of_fact on may and date tanglewood properties inc tanglewood purchased from the clinton family_trust for a total stated consideration of dollar_figure million subject_to three existing mortgages securing the land and buildings an ownership_interest in a florida land trust that owned the l c properties and the related land the l c properties were located in miami and in miami springs florida just north of miami international airport from through burton kanter kanter and from through lawrence a freeman served as president of tanglewood from through lloyd j boggio boggio served as vice president of tanglewood tanglewood's dollar_figure million stated purchase_price for the l c properties was reflected by cash by short-term notes guaranteed by kanter and by a dollar_figure million wrap-around mortgage note that tanglewood issued in favor of the clinton family_trust the record does not reflect the history of the ownership of the l c properties by the clinton family_trust specifically when and for what consideration the clinton family_trust acquired the l c properties on date l c springs was formed under the laws of the state of illinois as a tax-oriented limited_partnership for the purpose of purchasing from tanglewood an interest in the l c properties at the time the petitions were filed l c springs' principal_place_of_business was located in chicago illinois l c springs’ two original general partners were solomon a weisgal investment associates sawia and century capital corp century capital l c springs' limited partners included among others first rate investments a partnership composed of members of kanter's family and trusts established for the benefit of members of kanter's family as of and throughout the years in issue tanglewood was a wholly owned subsidiary of the holding co a delaware corporation with its principal_place_of_business in chicago illinois the same few individuals namely kanter solomon a weisgal weisgal and boggio who controlled tanglewood and the holding co also controlled l c springs and the activities of l c springs the transactions entered into between tanglewood and as of sawia's general_partner was the solomon a weisgal revocable_trust solomon a weisgal co-trustee and the limited partners were all members of or entities for the benefit of solomon a weisgal's immediate_family century capital corp was a delaware corporation the beneficial owners of which were entities for the benefit of solomon a weisgal's immediate_family and a_trust for the benefit of sharon meyers president of first rate investments a limited_partner of l c springs from through and from through burton w kanter served as president of the holding co from through solomon weisgal served as vice president of the holding co and from through he served as president of the holding co from through joshua kanter son of burton w kanter served as president of the holding co the shareholders of the holding co constituted in large part trusts for the benefit of burton w kanter solomon weisgal and their family members l c springs and the management companies relating to the l c properties were not conducted in an arm's-length manner in order to finance l c springs' purchase of the l c properties sawia and century capital as l c springs' general partners promoted investment in l c springs through private_placement memoranda distributed primarily to friends and family of kanter and weisgal these memoranda described generally the significant economic risks associated with investments in l c springs and explained the significant tax benefits that the investors as limited partners were expected to claim on their individual income_tax returns l c springs’ private_placement memorandum specifically indicated that the projected rental revenue from the l c properties would not be sufficient to cover expenses and to pay off l c springs' debt obligations and that the only way an investment in l c springs would be profitable would be if the apartments were converted into condominium units and sold or if the l c properties were sold for a substantial gain under l c springs' partnership_agreement during each of the years through each limited_partner was obligated to make additional annual capital contributions to l c springs in amounts based on each limited partner’s ownership_interest the total amount of the additional capital contributions that l c springs was to receive from its limited partners equaled dollar_figure at the time investments in l c springs were being promoted the apartment units in the l c properties maintained a high occupancy rate due to employees of eastern national and pan american airlines who were based at the miami international airport on date l c springs entered into an agreement with tanglewood to purchase for a stated consideration of dollar_figure million tanglewood's ownership_interest in the florida land trust that held title to the l c properties and that held title to the underlying land l c springs' stated dollar_figure million purchase_price for the l c properties was reflected solely by a seller-financed nonrecourse dollar_figure million promissory wrap-around note from l c springs the l c note in favor of tanglewood at the time of the above transaction tanglewood's dollar_figure million mortgage note and the three existing mortgages relating to its purchase of the l c properties were not paid off those mortgages remained outstanding and were wrapped by the dollar_figure million l c note in other words l c springs' payments to tanglewood on the dollar_figure million l c note were intended to be used by tanglewood to make payments due on tanglewood's dollar_figure million mortgage note effective simultaneously with the above transaction l c springs exercised an option set forth in the l c purchase agreement to reduce the stated purchase_price for and to alter significantly the nature of its ownership_interest in the florida land trust and in the l c properties under that option the stated purchase_price for l c springs’ interest in the l c properties was reduced from dollar_figure million to dollar_figure reflected by a nonrecourse promissory note and l c springs immediately reconveyed to tanglewood ownership of the underlying land and effectively ownership of the apartments and other improvements associated with the l c properties l c springs through the florida land trust retained only nominal title to the l c properties and a 15-year leasehold interest in the land in the apartments and in other improvements on the land for the year lease of the underlying land l c springs agreed to make separate fixed lease payments of dollar_figure each year in effect for the reduced stated purchase_price of dollar_figure l c springs retained through the florida land trust only a 15-year leasehold interest in the l c properties under the lease agreement that l c springs and tanglewood entered into during the last year of the 15-year lease of the land namely from date through date l c springs through the florida land trust had an option to purchase from tanglewood the l c properties and the related land l c springs' dollar_figure debt obligation agreed to in connection with the reduced purchase_price for l c springs' year leasehold interest in the l c properties was due to be paid to tanglewood with four annual principal payments to tanglewood of dollar_figure each due on july of and and with a balloon payment due on date of dollar_figure plus accrued interest under a collateral_agreement of date that was entered into between tanglewood and l c springs upon default on l c springs' dollar_figure debt obligation tanglewood had the right to terminate l c springs' leasehold interest in the l c properties and upon any foreclosure of its leasehold interest l c springs waived any right under illinois state law of redemption of its leasehold interest in the l c properties l c springs hired clinton boggio associates cb a to manage the l c properties boggio was president of cb a and he personally managed the l c properties and with weisgal and kanter participated in all significant business decisions regarding the l c properties the relationship between clinton of cb a and the clinton family_trust which owned the l c properties prior to the sale to tanglewood is not explained in the record generally rental income collected from the l c properties was used to cover cb a's management service fees operating expense of the l c properties real_estate_taxes and liability insurance coverage in november of tanglewood refinanced with california federal savings loan cal fed for dollar_figure million the underlying senior three mortgages outstanding and secured_by the l c properties as a result of this refinancing dollar_figure in excess cash should have been made available to tanglewood to use in connection with the management and the expenses relating to the l c properties this dollar_figure however was not so used it was transferred to a management company controlled by kanter in tanglewood again refinanced with cal fed for dollar_figure the underlying senior dollar_figure million mortgages outstanding and secured_by the l c properties as part of this refinancing tanglewood represented to cal fed that tanglewood alone was the owner of the l c properties no mention was made of an interest of l c springs in the l c properties the funds from this second refinancing were used to retire the mortgage with cal fed as a result of this refinancing it appears that dollar_figure in excess cash should have been made available to tanglewood to use in connection with the management and the expenses relating to the l c properties this dollar_figure however was not so used it was sent directly to kanter by date l c springs had made each of the four annual dollar_figure payments due tanglewood on l c springs' dollar_figure debt obligation representing total payments of dollar_figure on date however l c springs did not make the dollar_figure balloon payment of principal on the l c note that l c springs owed to tanglewood after this default on date l c springs made no further payments on the l c note to tanglewood and l c springs made no further payments of real_estate_taxes due on the l c properties neither in nor at any time thereafter did tanglewood take any foreclosure action against l c springs' leasehold interest in the l c properties nor did tanglewood take any other formal action to recover the dollar_figure stated balance due on the l c note after date on its books_and_records l c springs continued to accrue unpaid interest on the dollar_figure principal balance due on the l c note and rental income received from the l c properties after operating_expenses was turned over to tanglewood and cal fed and was used to pay down tanglewood’s senior debt obligation to cal fed no portion of such net rental income paid to cal fed appears to have been applied to reduce the principal_amount of the balance owed on the l c note from approximately forward rental activities relating to the l c properties operated at an annual cash deficit of at least dollar_figure during and eastern national and pan american airlines each encountered financial difficulties by layoffs of airline employees had occurred and the occupancy rate of the l c properties declined in tanglewood defaulted on its mortgage loan payments owed to cal fed and cal fed commenced foreclosure proceedings a loan was obtained by kanter in the amount of dollar_figure and the funds therefrom were loaned to tanglewood to cure tanglewood's mortgage loan default and to pay other expenses as a result cal fed's foreclosure proceedings against tanglewood were withdrawn in l c springs ceased paying to tanglewood the rent owed for the lease of the land associated with the l c properties by december of l c springs had unpaid but accrued rent of dollar_figure owed to tanglewood relating to the land on date tanglewood again defaulted on its mortgage debt obligation to cal fed tanglewood unsuccessfully made some efforts to again refinance its debt obligation with cal fed l c springs obtained no additional funds from l c springs' limited partners and from outside lenders and tanglewood's default was not cured in sawia sold for dollar_figure to century capital its general_partnership interest in l c springs in november of cal fed again commenced foreclosure proceedings against tanglewood with regard to the l c properties in the foreclosure proceedings tanglewood represented that it alone owned the l c properties and no disclosure was made either of the florida land trust’s or of l c springs' leasehold interest therein on date and date in the above foreclosure proceedings cal fed obtained final judgments of foreclosure on the l c properties all rental income from the l c properties was ordered to be turned over directly to cal fed and court- ordered sales of the l c properties were scheduled for may and date on date pursuant to decisions made by boggio kanter and weisgal tanglewood filed a chapter bankruptcy petition in the u s bankruptcy court for the southern district of florida for the purpose of triggering an automatic_stay of the scheduled foreclosure sales of the l c properties by filing for bankruptcy the individuals controlling tanglewood and l c springs hoped to delay for as long as possible the realization of ordinary_income and capital_gain by l c springs and its limited partners that would be triggered upon a foreclosure sale of the l c properties in disclosure statements prepared by boggio and provided by tanglewood to the bankruptcy court in connection with tanglewood's bankruptcy proceedings tanglewood represented itself as the owner of the l c properties in these bankruptcy proceedings general reference was made to a florida land trust but in financial statements filed on behalf of tanglewood the dollar_figure stated debt obligation of l c springs to tanglewood with regard to the l c properties was not listed as an asset of tanglewood nor reflected in any other way on date cal fed and tanglewood executed an agreement date agreement in which tanglewood agreed to dismissal of its bankruptcy proceedings in exchange for cal fed's agreement to reschedule the foreclosure sale of the l c properties until after date under the date agreement between cal fed and tanglewood management and control of the l c properties were turned over to cal fed including all security deposits receivables contracts and books_and_records relating to the l c properties and rental income received tanglewood’s bankruptcy was dismissed on date by date cal fed had obtained control_over the l c properties and possessed all of the burdens and benefits of ownership of the l c properties as indicated in spite of l c springs' default on the l c note tanglewood never initiated proceedings to terminate l c springs’ leasehold interest in the l c properties the date agreement effectively conveyed to cal fed l c springs' remaining 6-year leasehold interest in the l c properties as of the remaining term on l c springs' year leasehold was years terminated l c springs' underlying ground lease relating to the l c properties and relieved l c springs of its obligation to tanglewood on the l c note under the date agreement it was represented that no right_of_redemption would be exercised to interfere with foreclosure of the l c properties as of date the fair_market_value of the l c properties and the related land was no more than dollar_figure in february and june of foreclosure sales of the l c properties occurred with cal fed the highest bidder and ultimate_purchaser from through employees of sawia maintained the books_and_records relating to income and expenses of l c springs and the l c properties and sawia and other accountants prepared and filed l c springs' federal partnership income_tax returns for through years not in issue weisgal and other accountants filed federal partnership income_tax returns on behalf of l c springs reflecting substantial net operating losses of l c springs accrued interest_expenses on the l c note to tanglewood and accelerated_depreciation expenses relating to the l c properties these substantial claimed tax benefits were passed through to l c springs' limited partners for and weisgal or other accountants also prepared and filed on behalf of l c springs federal partnership income_tax returns reflecting among other items accrued interest on the l c note and depreciation expenses relating to the l c properties these claimed interest and depreciation expenses for just and totaled approximately dollar_figure on none of l c springs’ partnership income_tax returns for those years was income or gain reported relating to cancellation of the l c note or a termination or abandonment of l c springs’ ownership_interest in the l c properties on l c springs' books_and_records for and and on l c springs' and federal partnership income_tax returns rental income relating to the l c properties was reported only up until date after date only cal fed received and reported rental income from the l c properties on date final closing entries were made in l c springs' books_and_records and the l c springs partnership was apparently dissolved as of that date from the date of the initial investment by l c springs in the l c properties the investors in l c springs received tax_advice from kanter that upon any sale foreclosure or abandonment of l c springs' interest in the l c properties income would be realized by l c springs in connection with the discharge of l c springs' dollar_figure debt obligation to tanglewood for l c springs' short taxable_year january to date a federal partnership income_tax return on behalf of l c springs was filed on which was reported a taxable gain under sec_1001 sec_1231 sec_1245 and sec_1250 relating to the termination of l c springs' leasehold interest in the l c properties based on that gain total distributive income to the general and limited partners of l c springs was reported on l c springs’ federal partnership income_tax return of dollar_figure on l c springs' federal partnership income_tax return it was indicated that because the apartment buildings in miami springs florida are in bankruptcy the records necessary to report l c springs' net operating losses and other expenses could not be located and therefore no net operating losses or depreciation expenses were reported and deducted relating to the l c properties it does not appear from the record that l c springs ever filed an amended federal partnership income_tax return claiming any net operating losses accrued interest or depreciation expenses relating to the l c properties the following schedule reflects net losses and related interest and depreciation expenses relating to the l c properties as claimed by l c springs for through income loss dollar_figure big_number big_number big_number big_number year as claimed by l c springs interest_expense depreciation expense dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number on audit for not now before the court respondent on date issued an fpaa to l c springs charging l c springs with dollar_figure in ordinary_income on the ground that l c springs effectively abandoned to tanglewood its ownership_interest in the l c properties and that l c springs realized discharge_of_indebtedness income relating thereto respondent also disallowed l c springs' accrued interest_expense and depreciation expense deductions that were claimed on l c springs' federal partnership income_tax return at docket no l c springs filed a petition with this court contesting the above partnership adjustments made by respondent with respect to l c springs for after negotiations between the parties respondent conceded each of the above adjustments for on date a decision was entered by this court in docket no reflecting the above settlement of the parties and ordering that the partnership items of l c springs be accepted as claimed on l c springs' federal partnership income_tax return for as explained for and respondent issued protective fpaa’s charging l c springs with the same dollar_figure in income on the ground that in either or l c springs effectively abandoned or transferred to tanglewood its ownership_interest in the l c properties and that such abandonment or transfer triggered a realization of the full dollar_figure principal_amount of the l c springs’ debt obligation to tanglewood on brief respondent concedes that the dollar_figure should be reduced by l c springs’ adjusted tax basis of its ownership_interest in the l c properties respondent also disallowed l c springs' accrued interest_expense and depreciation expense deductions that were claimed on its and federal partnership income_tax returns opinion under the authority of 461_us_300 the parties do not dispute that in the year in which l c springs' ownership_interest in the l c properties was terminated and l c springs was thereby relieved of its debt obligation to tanglewood the amount of l c springs' dollar_figure nonrecourse debt obligation relating to the l c properties is to be treated under sec_1001 sec_1221 sec_1231 sec_1245 and sec_1250 as part of the amount of income realized by l c springs to be reduced by l c springs' adjusted tax basis in its leasehold interest in the l c properties see 73_tc_15 also as indicated the parties agree that for periods of time after l c springs' ownership_interest in the l c properties was terminated all interest and depreciation_deductions claimed by l c springs should be disallowed a formal sale_or_exchange of property constitutes an identifiable_event that will trigger realization of gain_or_loss relating to a taxpayers' ownership_interest in property sec_165 sec_1001 other events however may also constitute an identifiable_event that will trigger realization of gain_or_loss relating to ownership of property an involuntary foreclosure sale of real_property a tax forfeiture of real_property a conveyance of real_property to a mortgagee by quitclaim_deed in lieu of foreclosure a decline in the value of real_property below the amount of nonrecourse debt associated with the property combined with a conveyance of the property by quitclaim_deed to the mortgagee an abandonment of property subject_to nonrecourse debt relief from indebtedness associated with property and extinguishment of a taxpayer's right_of_redemption following a foreclosure sale of property may all be treated as a sale_or_exchange triggering realization of gain_or_loss relating to property commissioner v tufts supra pincite 312_us_666 311_us_504 737_f2d_479 5th cir affg tcmemo_1982_675 671_f2d_1028 7th cir affg tcmemo_1980_355 r o'dell sons co v commissione169_f2d_247 3d ci8_tc_1165 94_tc_252 86_tc_655 affd 856_f2d_1169 8th cir 77_tc_310 affd per curiam 693_f2d_124 11th cir 74_tc_970 belcher v commissioner tcmemo_1965_1 sec_1_1001-2 income_tax regs also it has been specifically held that abandonment of a beneficial_interest in a florida land trust subject_to a nonrecourse debt may constitute a sale_or_exchange and may trigger realization of gain_or_loss associated with an interest in the land trust 76_tc_1048 in arkin in the year following the taxpayer's acquisition of an ownership_interest in a florida land trust the value of the underlying property associated with the land trust declined dramatically the taxpayer notified one of the banks holding a mortgage loan on the underlying property and each of the beneficiaries of the land trust of his intention to abandon his interest in the land trust in subsequent years creditors holding superior mortgages on the underlying property foreclosed on the property and sold it at a foreclosure sale we held that the taxpayer's actions regarding his interest in the land trust constituted an abandonment in of his interest in the land trust that such abandonment constituted a sale_or_exchange and that the loss realized constituted a capital_loss under sec_165 not an ordinary_loss deduction under sec_165 and c id pincite6 based on the evidence before us we conclude that l c springs' ownership_interest in the l c properties was for federal_income_tax purposes effectively terminated as of date certainly by date l c springs and all individuals associated with l c springs and tanglewood and the other entities involved in this transaction had for all intents and purposes apart from l c springs' reporting of the income in question for treated l c springs as having no continuing substantive ownership_interest in the l c properties effectively as of date l c springs' ownership_interest in the l c properties was not regarded as viable by the parties had no value and was effectively extinguished the date agreement between tanglewood and cal fed transferred all attributes of ownership except nominal title of the l c properties from tanglewood to cal fed it effectively relieved l c springs of its dollar_figure debt obligation to tanglewood and disposed of l c springs' leasehold interest in the l c properties neither in nor in any later year did tanglewood seek to collect the defaulted dollar_figure debt obligation due from l c springs tanglewood's financial disclosures in its bankruptcy proceeding in did not disclose l c springs’ stated debt obligation to tanglewood as an asset of tanglewood the credible_evidence indicates that l c springs' tax_return treatment of the termination of its ownership_interest in the l c properties as not having occurred until constituted simply an attempt by the various individuals associated with l c springs and tanglewood to defer for income_tax purposes realization of l c springs' income relating to relief on its dollar_figure nonrecourse indebtedness to tanglewood petitioners contend that tanglewood’s and cal fed’s postponement until of the foreclosure sale was based on the hope that additional funds might be raised by l c springs to avoid the foreclosure sale this contention is not credible l c springs defaulted on its indebtedness to tanglewood as early as it was apparent in october of and earlier that no additional funds would be available and that a foreclosure sale was inevitable in l c springs ceased paying tanglewood rent due on the land relating to the l c properties as of the end of october of cb a had turned over all management of the properties to cal fed and to a management company working for cal fed by december of l c springs no longer reported rental income from the l c properties petitioners rely on cases involving recourse_debt and argue that no sale_or_exchange occurs until a foreclosure sale occurs and until a taxpayer's right_of_redemption of the foreclosed property expires see r o'dell sons co v commissioner supra 78_tc_336 where however recourse_debt is involved as distinguished from nonrecourse debt that is involved in the instant cases abandonment or other_disposition of the underlying property will not trigger a sale_or_exchange because the debt is not necessarily extinguished the possibility of a deficiency judgment against the debtor exists based on the recourse nature of the debt obligation and the amount of the gain_or_loss cannot be fixed until the foreclosure sale takes place 126_f2d_70 3d cir 99_tc_197 affd without published opinion 29_f3d_630 9th cir 94_tc_252 petitioners do not sufficiently appreciate the nonrecourse nature of l c springs' dollar_figure debt obligation and the many facts in these cases indicating that certainly by november of all of the individuals and entities associated with this transaction treated l c springs for all purposes other than tax as having no continuing viable ownership_interest in the l c properties petitioners fail to take into account that under the collateral_agreement l c springs expressly waived any right_of_redemption further petitioners have not cited any florida law that would provide that a mere holder of a leasehold interest in buildings and improvements would have a right_of_redemption following a foreclosure sale of the underlying land in summary although the date agreement was between tanglewood and cal fed the individuals in control of tanglewood were also in control of l c springs under the date agreement cal fed was given control and management of the l c properties and the underlying land and cal fed received the benefits of ownership as of date no additional funding was available and the individuals involved with tanglewood and l c springs knew that no further funds would become available and agreed that a foreclosure sale would occur and that no right_of_redemption was available only formal nominal title to the property was withheld from cal fed until by date l c springs had effectively abandoned its leasehold interest in the l c properties and the related land and l c springs was relieved by such abandonment of its nonrecourse debt obligation to tanglewood based on the above analysis l c springs is required to realize as of date income associated with the termination of its interest in the l c properties and with the relief from its dollar_figure debt obligation to tanglewood on the l c note also any interest_expense deductions and depreciation_deductions claimed by l c springs for periods of time after date are to be disallowed decisions will be entered under rule petitioners’ counsel represent that l c springs should have a limited right under mitigation to open up l c springs’ taxable_year to remove the gain reported for relating to the transaction that we treat herein as taxable in our opinion herein however is not dependent upon correction of petitioners’ treatment of this item for
